Citation Nr: 0503127	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  97-27 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostrate 
disorder due to exposure to Agent Orange.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for a left leg 
amputation as secondary to service-connected psoriasis.

4.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment thereof.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
San Juan, the Commonwealth of Puerto Rico.  An April 1997 
rating decision denied the veteran's service connection 
claims, with which he disagreed later that same month.  In 
April 1997, the veteran also raised a claim of entitlement to 
automobile and adaptive equipment.  The benefit was denied in 
a May 1997 rating decision.  In May 1997, the RO also issued 
a Statement of the Case (SOC) for the veteran's service 
connection claims.  The veteran's notice of disagreement with 
the denial of the automobile and adaptive equipment claim was 
received in July 1997 and the RO issued a SOC in September 
1997.  The veteran's substantive appeal form was received in 
October 1997, while February 1998 correspondence clarifies 
that he still desired to pursue all four issues listed 
herein.

A hearing was held at the RO before a hearing officer in July 
1999.

The issue of entitlement to service connection for a nervous 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 



FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent medical evidence does not reflect that the 
veteran has been treated for, or diagnosed with, a prostate 
disorder.

3.  Competent medical evidence indicates that the veteran's 
service-connected psoriasis did not result in or contribute 
to his above the knee left leg amputation.

4.  Competent medical evidence indicates that the veteran's 
service-connected psoriasis impedes the veteran's ability to 
use a left leg prosthetic.

5.  The veteran's service-connected psoriasis results in the 
loss of use of a foot.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Service connected psoriasis aggravates the veteran's 
above the left knee amputation.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance or for adaptive equipment for 
a conveyance have been met. 38 U.S.C.A. §§ 3901, 3902, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.808 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  As the issues 
of entitlement to service connection for left knee amputation 
based on aggravation and entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or for adaptive equipment thereof have been 
resolved in the veteran's favor, the Board dispenses with 
discussion of the VCAA in connection with those issues.

Because the VCAA notice for the veteran's claims of 
entitlement to service connection was not provided to the 
veteran prior to adjudication of his claims, the timing of 
the notice does not comply with the express requirements of 
the law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA 
was not enacted until November 9, 2000, the Board concludes 
that the RO did not err by not providing the veteran notice 
of VA's duty to assist with his claims prior to the initial 
adjudication in April 1997.  VAOPGREC 7-2004 (July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in April 
2001 in which he was informed of the VCAA and the principles 
of service connection, to include presumptive service 
connection.  The April 2001 letter also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim such as medical records, 
employment records, or records from other Federal agencies.  
He was informed that he had to sufficiently identify the 
evidence before a request on his behalf could be made, 
reminded that it was still his responsibility to make sure 
the records were received by VA, and notified of where to 
send any evidence he had or obtained himself.  In this way, 
it may be concluded the veteran was advised to submit any 
pertinent evidence in his possession.  
 
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  A medical opinion has not been obtained in relation 
to the veteran's prostate disorder claim since the veteran 
has failed to identify or submit evidence of such a disorder.   
See Charles v. Principi, 16 Vet. App. 370 (2002).  An medical 
opinion regarding his left leg amputation claim was obtained 
in May 2001.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting report has been associated with his claims folder.  
The veteran's service medical records, service personnel 
records, and VA treatment records (including the October 1993 
VA hospital summary, operation report, and associated 
clinical records) have been obtained.  He was afforded the 
opportunity to offer testimony in July 1999 and a transcript 
is of record.  The veteran has not identified evidence not of 
record or authorized VA to obtain evidence on his behalf.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Service Connection: Prostate Disorder

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2004).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002).  The veteran's military personnel 
records reflect that he served in the Republic of Vietnam 
during the Vietnam Era and, as there is no affirmative 
evidence to the contrary, the veteran is presumed to have 
been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2004). 

The veteran asserts that he is entitled to service connection 
for a prostate disorder based upon exposure to Agent Orange 
while on active duty.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
the veteran's assertion that he has a prostate disorder is 
not competent medical evidence of such a disorder.

While exposure to Agent Orange is conceded given service the 
veteran's service in the Republic of Vietnam during the 
Vietnam Era and prostate cancer is one of the enumerated 
diseases associated with Agent Orange exposure, the evidence 
of record fails to show that the veteran has a prostate 
disorder of any kind.  His October 1974 report of physical 
examination for retirement indicates that upon physical 
examination, his prostate was normal.  His post-service 
medical records do not reflect treatment for or a diagnosis 
of a prostate disorder.  Service connection requires the 
diagnosis of a current, chronic disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Absent this, a basis upon 
which to establish service connection for the claimed 
disability has not been presented, and the appeal is denied.  

Service Connection: Left Leg Amputation

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record clearly indicates that the veteran has 
a current disability: VA records show that in 1993 his left 
leg was amputated above the knee.  Therefore, the question 
currently before the Board is whether the veteran's left leg 
amputation was caused by or is aggravated by his service-
connected psoriasis.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Again, the Board notes that the evidence does not demonstrate 
that the veteran has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe his symptoms of psoriasis, he is not 
competent to render a medical opinion that indicates that his 
left leg amputation is the result of his psoriasis, to 
include any associated scratching.

An October 1992 VA discharge summary reflects that the 
veteran had a left leg above the knee amputation performed.  
The summary shows that the veteran had a pertinent clinical 
diagnosis of chronic generalized psoriasis that did not 
impact that episode of care.

A November 1995 VA medical record report shows that the 
veteran had a history of severe peripherovascular deficiency 
causing an above the knee amputation.

The May 2001 VA joint examination report reflects that a VA 
physician examined the veteran and reviewed the veteran's 
medical history.  The report contains a diagnosis of status 
post left above the knee amputation secondary to peripheral 
vascular insufficiency and arteriosclerotic heart disease.  
The examiner specifically indicated that the veteran's 
amputation was due to severe arteriosclerotic heart disease 
and a wet gangrene, and that the October 1993 was not related 
to or secondary to psoriasis.  As such, the Board finds that 
the competent evidence of record does not indicate that the 
veteran's October 1993 left leg amputation was the result of 
or proximately due to his service-connected psoriasis.

While the competent evidence of record indicates that the 
veteran's left leg amputation was not the result of his 
service-connected psoriasis, service 
connection may also be awarded for the increase in severity 
of a second disability that is attributable to a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

A November 1994 VA medical record reflects that the veteran 
had received pre-prosthetic training but the veteran 
indicated he was unable to use the prosthesis due to 
discomfort in the inguinal region.  Physical examination of 
the stump revealed no pressure areas, no ulcer, and no 
contractures but did reveal psoriatic lesions.  A follow-up 
February 1995 VA medical record shows that the veteran had 
done better with the prosthesis after the November 1994 
refitting but that his stump had reduced in size.  The record 
notes the veteran had psoriasis all over his body.

A July 1995 VA medical record reflects that the veteran was 
now able to use his prosthesis two to three hours a day since 
his February 1995 permanent fitting, with forearm crutches 
used for help.  Time was limited by his psoriasis.  The 
record reflects that physical examination revealed severe 
psoriatic dermatitis all over the veteran's body.

A January 2000 VA consultation report reflects that the 
veteran had severe psoriatic lesions on his stump.  The 
report reflects that the veteran had discontinued use of a 
prosthesis due to severe psoriasis.  The consultant noted the 
veteran's psoriatic arthritis and frail sensitive skin as 
preventions to treatment.

The May 2001 VA joint examination report reflects that the 
veteran indicated that he could not use his prosthesis due to 
his psoriasis with no other symptomotology reported on the 
stump area.  The report indicates that the veteran ambulated 
in his house with axillary crutches and a three-point cane.  
A wheelchair was used for long distance ambulation.  Physical 
examination of his left leg stump showed a well-healed scar 
covered with severe psoriatic lesions with wide piece scales 
and eczema.

The competent medical evidence of record appears to sustain 
the veteran's assertions that his service-connected psoriasis 
interferes with his ability to wear a prosthetic.  Therefore, 
with resolution of every reasonable doubt in the veteran's 
favor, the Board concludes that the evidence of record 
indicates that the veteran's service-connected psoriasis 
aggravates his nonservice-connected left leg amputation.  
Accordingly, service connection is warranted for this 
increase in severity.

Certificate of Eligibility

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided to any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands or permanent impairment 
of vision of both eyes.  For adaptive equipment eligibility 
only, ankylosis of one or both knees or one or both hips due 
to service-connected disability is sufficient for entitlement 
to financial assistance.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2004).  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1) (West 2002).  The term adaptive 
equipment includes that special equipment necessary to assist 
the eligible person to get into and out of the vehicle.  38 
U.S.C.A. § 3901 (West 2002).

As previously indicated, service connection has been 
established for the increase in severity of the veteran's 
nonservice-connected left leg amputation.  As a practical 
matter, the increase in severity is considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2004).  In 
other words, the veteran's inability to wear a prosthetic is 
considered a part of the disability picture of his service-
connected psoriasis.  As the veteran's service-connected 
psoriasis disability picture includes the loss of use of the 
veteran's foot, the Board concludes that entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and adaptive 
equipment thereof, has been established.


ORDER

Service connection for a prostrate disorder due to exposure 
to Agent Orange is denied.

Service connection for aggravation of left leg amputation by 
service-connected psoriasis is granted.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, or adaptive equipment thereof, is established.


REMAND

While the veteran has been afforded a VA examination 
regarding his secondary service-connection claim for a 
nervous disorder, the June 2001 examination report only 
contains an opinion as to the original etiology of the 
veteran's anxiety disorder.  An opinion regarding whether 
there is any increase in severity of the anxiety disorder by 
his service-connected psoriasis is not of record.  Therefore, 
another VA examination must be afforded the veteran prior to 
appellate review of this issue.  See 38 C.F.R. § 3.159(c) 
(2004).

Accordingly, this matter is REMANDED for the following:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's secondary service connection 
claim.  The veteran must be specifically 
informed of the evidence necessary to 
substantiate his secondary service 
connection claim, to include aggravation, 
and of the portion of the information and 
evidence necessary to substantiate his 
claim for which he is responsible and 
which evidence it is VA's duty to assist 
him in obtaining.  He also should be 
advised to submit any relevant evidence 
in his possession.  

2.  Schedule the veteran for a VA 
psychiatric examination.  After reviewing 
the evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether any currently 
diagnosed psychiatric disorder is likely 
(more than 50%), unlikely (less than 
50%), or at least as likely as not (50%) 
proximately due to, or aggravated by his 
service-connected psoriasis, including 
the inability to wear a prosthetic.  The 
Board notes that temporary and 
intermittent flare-ups of any psychiatric 
condition would not itself constitute 
aggravation, unless the underlying 
psychiatric condition is considered to 
have gotten worse.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Readjudicate the veteran's secondary 
service connection claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental SOC (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since October 
2002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


